Per Curiam.
On or about 11 November, 1929, defendant, who was driving a Hudson sedan automobile in the town of Sanford, ran-into plaintiff, a pedestrian, when he- started across Mclver Street to his place of business in said town, and seriously injured him. The plaintiff in his brief set forth five questions presented, none of which we think can be sustained, as we see no prejudicial or reversible error on the record. The jury decided the disputed fact of contributory negligence for the defendant, and in law we find
No error.